DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed November 27, 2020.  Claims 3-8, 11 and 15-22 are pending.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (RESPONSE, page 2), the objection to the title as set forth in the prior Office action dated August 28, 2020, page 2, is withdrawn. 
In view of Applicant’s cancellation of claims 1 and 14, the claim interpretation as set forth in the prior Office action, pages 4-5, is withdrawn.
Applicant’s amendment to claim 11 overcomes the claim rejection under 35 U.S.C. 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action, page 5.  Accordingly, the claim rejection under 112(b) is withdrawn.
6. 	Applicant’s arguments (RESPONSE, pages 9-10) in response to the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, pages 6-11, have been fully considered and are persuasive.  The claim rejections under 103 have been withdrawn. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3-8, 11 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Newly-added independent claims 15, 21 and 22 each recite the following steps:
 	displaying, on a screen on which a software key for activating the plurality of functions is displayed, a software key that is to be displayed in response to execution of processing of the first function and is to be used for instructing that the processing of the first function be executed again for the plurality of files in accordance with a setting content of the processing executed;
 	wherein, in response to operation of the software key, among the selected plurality of files, the processing of the first function is executed for the file stored in the external server or the image processing apparatus when the operation is performed. 

 	It is unclear which software key the “software key” in the “wherein” step refers to, for there are two different software keys recited in the preceding “displaying” step, one for “activating the plurality of functions is displayed” and the other “that is to be displayed in response to execution of processing of the first function and is to be used for instructing that the processing of the first function be executed again for the plurality of files in accordance with a setting content of the processing executed.”  It would appear from Applicant’s disclosure that the “software key” recited in the “wherein” step refers to the second “software key” recited in the “displaying” step, but clarification of the claim language is required.
 	Claims 3-8, 11 and 16-20 depend, either directly or indirectly, from claim 15, thereby incorporating the above-indefinite limitation.
Allowable Subject Matter
9.	Claims 3-8, 11 and 15-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
10.	The following is a statement of reasons for the indication of allowable subject matter:  As best understood in view of Applicant’s disclosure, the cited prior art fails to disclose or suggest Applicant’s image processing apparatus, control method or non-transitory storage medium, as recited in independent claims 15, 21 and 22, respectively, including the following limitations:
	- displaying, on a screen on which a software key for activating the plurality of functions is displayed, a software key that is to be displayed in response to execution of processing of the first function and is to be used for instructing that the processing of the first function be executed again for the plurality of files in accordance with a setting content of the processing executed;
 	- wherein, in response to operation of the software key, among the selected plurality of files, the processing of the first function is executed for the file stored in the external server or the image processing apparatus when the operation is performed. 
 	Claims 3-8, 11 and 16-20 depend, either directly or indirectly, from claim 15. 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



 	

 	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS D LEE/Primary Examiner, Art Unit 2677